internal_revenue_service index no number release date cid department of the treasury washington dc person to contact telephone number refer reply to cc dom it a plr-114535-98 date date legend fund country group national bank a b c dollar_figurew dollar_figurex dollar_figurey dollar_figurez dear this letter responds to your request for a letter_ruling dated date regarding the taxation of a payment you will receive from the fund additional information was submitted in letters dated date and date you request a ruling that the payment will not be includible in your gross_income facts in the government of country established the fund the purpose of fund is to compensate a country describes the fund as a humanitarian gesture rather than reparations or restitution payments for lost property the fund operates under the auspices of country and will receive contributions of approximately dollar_figurew from the national bank private banks and private sector companies in country contributions to the fund become the property of country approximately dollar_figurex from the fund will be distributed by group to a in the united_states individuals who file claims for payments from the fund must be b have lived under the c regime c occupation or under a regime of a c collaborator be citizens or permanent residents of the united_states and declare themselves to be in need payments from the fund will be a one-time payment not exceeding dollar_figurez per claimant you meet all of the above criteria your annual income is under dollar_figurey and you are a medicaid recipient law and analysis generally sec_61 of the internal_revenue_code provides that gross_income includes all income from whatever source derived however in the following rulings the internal_revenue_service has concluded that payments reimbursing recipients for the deprivation of civil or personal rights are not taxable_income in revrul_55_132 1955_1_cb_213 and revrul_56_462 1956_2_cb_20 the service ruled that payments made by the united_states government to former prisoners of war under the war claims act of and the war claims act amendments of are in the nature of reimbursement for the loss of personal rights and are not includible in income in revrul_56_518 1956_2_cb_25 clarified by revrul_57_505 1957_2_cb_50 and amplified by revrul_58_500 1958_2_cb_21 the service concluded in part that compensation paid under certain laws of the federal republic of germany to former german citizens who are citizens or residents of the united_states did not constitute taxable_income to recipients for federal tax purposes the ruling considered amounts paid to compensate individuals for persecution by the national-socialist regime which resulted in damage to the life body health liberty or professional or economic development of the recipient the ruling concludes that these payments are in the nature of reimbursement for the deprivation of civil or personal rights and are not taxable_income likewise in revrul_58_370 1958_2_cb_14 the service considered compensation paid_by the federal republic of austria to former austrian citizens who are citizens or residents of the united_states under the law of indemnification of government employees of date or any indemnification laws enacted by the federal republic of austria which are similar to those enacted by the federal republic of germany as referred to in revrul_56_518 and revrul_57_505 the service determined that these payments were similar in nature to those made under the german indemnification laws that were the subject of rev ruls and and constituted reimbursements for the deprivation of civil or personal rights therefore the payments are not taxable_income further in revrul_69_212 1969_1_cb_34 the service considered payments to a united_states_resident of a widow's pension under the federal republic of austria's general social insurance law the law provided for the restoration of pension benefits if such benefits were placed in jeopardy during the period between date and date for political reasons or for reasons of religion or race the ruling held that the payments were in the nature of reimbursement for the deprivation of civil or personal rights and did not constitute taxable_income holding based strictly on the information submitted and representations made a payment to you from fund is in the nature of reimbursement for the deprivation of personal or civil rights as described in the revenue rulings accordingly the payment is not includible in your income to which it is relevant we enclose a copy for that purpose a copy of this letter_ruling should be attached to any income_tax return this ruling is directed only to the taxpayer s requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file we are sending a copy of this letter to your authorized representative sincerely assistant chief_counsel income_tax accounting by michael j montemurro senior technician reviewer branch
